     Case
OFFICE      15-43635-mxm13
        OF THE                 Doc 13
                STANDING CHAPTER   55TRUSTEE
                                      Filed 11/13/18             Entered 11/13/18 14:09:55            Page 1 of 2
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
                                                     §
IN RE:                                                            CASE NUMBER: 15-43635-MXM
                                                     §
                                                     §
ANTHONY R GARCIA                                                  CHAPTER 13
                                                     §
                                                     §
                                                     §            JUDGE MARK X MULLIN
         DEBTOR(S),


                  TRUSTEE'S 14 DAY NOTICE OF INTENT TO CERTIFY CHAPTER 13 CASE
              FOR DISMISSAL PER STANDING ORDER CONCERNING ALL CHAPTER 13 CASES

               NOTICE OF HEARING TO THE DEBTOR AND DEBTOR'S ATTORNEY OF RECORD

You are notified of the filing of the foregoing Trustee's Notice. A pre-hearing conference on the Trustee's Notice
will be held on 12/14/2018 at 8:30 AM by the Trustee at 7001 Blvd 26, Suite 150, North Richland Hills, TX
76180. Any objection or response to the proposed NOTICE not resolved or defaulted at the pre-hearing conference
will be called at the docket call to be held at 8:30 a.m. on 12/20/2018 , at the U.S. Bankruptcy Court, 501 W. 10th
Street, Room 128, Fort Worth, Texas, with the hearing on the matter set immediately following the conclusion of the
docket call. YOU DO NOT HAVE TO ATTEND THE TRUSTEE'S PRE-HEARING CONFERENCE OR THE COURT
HEARING UNLESS YOU OPPOSE DISMISSAL OF THE CASE. ALL PAYMENTS DUE PRIOR TO THE HEARING
MUST BE PAID CURRENT BY THE PRE-HEARING CONFERENCE IN ORDER FOR THE TRUSTEE TO
WITHDRAW THIS NOTICE TO DISMISS.


Notice is HEREBY GIVEN to the above named Debtor and to the Debtor's Attorney that the Trustee intends to
certify the above numbered Chapter 13 case for Dismissal for the following reason(s) :

The Debtor did not pay to the Trustee when due one or more payments (except the first) specified in Debtor's Plan,
as required by the Standing Order Concerning All Chapter 13 Cases ("General Order").

1.   The exact dollar amount due to completely bring all payments current as of the 14th day after the date of this
     Notice is $450.00.

                     (MAIL CERTIFIED PAYMENTS TO PO BOX 1201, MEMPHIS, TN 38101-1201)
2.   Due date is November 27, 2018. Payments must be received by 4:00 PM, in addition to a Wage Directive
     as required by General Order 2017-01, Paragraph 4, unless the Court orders otherwise.

3.   If the full payment specified in Paragraph 1 cannot be paid by the due date specified in Paragraph 2, the
     Debtor/Debtor's Attorney must meet with a representative of the Trustee at 8:30 AM, on December 14, 2018 at
     7001 Blvd 26, Suite 150, North Richland Hills, TX 76180.

     FAILURE TO BRING ALL PAYMENTS CURRENT BY THE DUE DATE (PARAGRAPH 2) OR SIGN AN
     INTERLOCUTORY ORDER BY THE PREHEARING DATE SHALL SUBJECT THIS CASE TO DISMISSAL BY
     THE BANKRUPTCY COURT WITHOUT FURTHER NOTICE.

Dated: 11/13/2018                                           /s/ Pam Bassel
                                                             Pam Bassel, Trustee/State Bar # 01344800
      Case 15-43635-mxm13 Doc 55 Filed 11/13/18                         Entered 11/13/18 14:09:55              Page 2 of 2




                                                CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing "Trustee's 14 Day Notice of Intent to Certify Chapter 13 Case for
Dismissal" was served on the Debtor date the instrument was filed electronically. Service was accomplished electronically
on attorney and all parties who filed a notice of appearance consenting to electronic service, and by first class mail on the
Debtor.


                                                                  /s/ Pam Bassel
                                                                  Pam Bassel, Trustee/State Bar # 01344800
